Motion by appellant-respondent for leave to appeal to the Court of Appeals from an order of this court, dated November 13, 1979 [72 AD2d 765], which decided the appeal from two orders of the Supreme Court, Kings County. Motion denied. On the court’s own motion, its decision and order, both dated November 13, 1979 are recalled and vacated and the following decision is therefore: "Appeal from order of the Supreme Court, Kings County, entered June 3, 1977 upon reargument, dismissed, without costs or disbursements. No appeal lies from an order entered upon reargument of a decision.” "Order dated January 3, 1978, affirmed, without costs or disbursements. No opinion.” Titone, J. P., Gibbons, Martuscello and O’Connor, JJ., concur.